De Courcy, J.
A piece of steel entered' the employee’s right eye on April 11, 1916; and it is conceded that the resultant injury arose out of and in the course of his employment. Under the workmen’s compensation act additional compensation is payable for certain specified injuries, among others, for “the reduction to one tenth of normal vision in either eye with glasses.” St. 1911, c. 751, Part II, § 11 (6), as amended by St. 1912, c. 571, § 2; St. 1914, c. 708, § 6.
The evidence on which the Industrial Accident Board found that the employee was entitled to the benefit of this provision was substantially undisputed. The vision of the employee’s left eye is normal. That of the right eye, without a glass, is about one sixtieth. By covering the good eye, the vision of the injured eye alone, with a glass, is nearly normal. This however cannot be utilized when he uses the normal eye and the corrected eye together, as there is a lack of co-ordination or correlation, a sort of double vision. No glass that he could get for the injured eye would give him fused vision with the good eye. The result is that when both eyes are used together glasses are impracticable.
The decision of the Industrial Accident Board was that “the employee, has sustained a reduction of vision in the injured eye to one tenth of normal with glasses.” They reached this conclusion by taking into consideration the vision of the right eye as *213compared with the normal vision of both eyes used together. In doing so, we think the board correctly interpreted the intention of the Legislature. The construction contended for by the insurer would lead to the unreasonable result of allowing compensation for the loss of an eye, but none for an injury that rendered the eye worse than useless. On the testimony of the insurer’s own expert the employee would enjoy normal vision with the left eye if the injured eye were removed entirely.

Decree affirmed.